Citation Nr: 0944954	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right ear hearing 
loss, and if so, may the reopened claim be granted.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a neck disability.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for a respiratory 
disability, and if so, may the reopened claim be granted.

8.  Entitlement to service connection for a neurological 
disability of the bilateral lower extremities, to include as 
due to herbicide exposure.

9.  Entitlement to service connection for sarcoma, to include 
as due to herbicide exposure.

10.  Entitlement to service connection for bladder 
disability, to include as due to herbicide exposure.

11.  Entitlement to service connection for an enlarged 
prostate, to include as due to herbicide exposure.

12.  Entitlement to service connection for diverticulitis, to 
include as due to herbicide exposure.

13.  Entitlement to service connection for a psychiatric 
disorder, claimed as nervousness and sleep disturbance, to 
include as due to herbicide exposure.

14.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from January 1968 to August 1969, to include a tour of duty 
in Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 and May 2007 rating 
decisions by the Lincoln, Nebraska, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  

The March 2007 decision declined to reopen a claim of service 
connection for right ear hearing loss, denied an increased 
evaluation for left ear hearing loss, and denied service 
connection for left shoulder, neck, back, respiratory, and 
bilateral foot disabilities.  The Veteran filed a timely 
notice of disagreement with this decision, and a statement of 
the case (SOC) was issued in May 2008.  The Veteran failed to 
file a timely substantive appeal in response to that SOC; a 
VA Form 9, Appeal to Board of Veterans' Appeals, was received 
in November 2008.  In order to be timely, the appeal needed 
to be perfected within 60 days of the SOC, in July 2008.  
38 C.F.R. § 20.302(b).  No request for an extension of time 
to perfect the appeal was submitted.

However, the United States Court of Appeals for Veterans 
Claims (the Court) has held that the Board may waive the 
timely filing of a substantive appeal, even if the Veteran 
has not submitted a request for extension of the time period 
in which to file the substantive appeal.  Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993)); Cf. Roy v. Brown, 5 Vet. App. 554, 556 
(1993) (holding that an extension of time in which to file a 
substantive appeal could not be granted unless a request for 
extension was made in accordance with the provisions of 
38 C.F.R. § 20.303).  In this case, the question of 
timeliness of the Veteran's substantive appeal is waived, as 
the Veteran may have been led to believe that he had, in 
fact, perfected his appeal.  Correspondence of record mailed 
prior to the SOC but received after its issuance may have 
been relied upon as the substantive appeal, and in any case 
VA has proceeded to this point as if the appeal was 
perfected.  See also Gonzales-Morales v. Principi, 16 Vet. 
App. 556 (2003).

The May 2007 decision denied service connection for a 
numbness, tingling and weakness of the lower extremities; a 
sarcoma; a bladder condition; an enlarged prostate; 
diverticulitis; a sleep disorder; and nervousness, all due to 
herbicide exposure; and denied entitlement to TDIU.  There is 
no dispute over the perfection of this appeal.  

The issues have been recharacterized as above to better 
reflect the evidence and allegations of record.  The Board 
notes that the Veteran specifically requested such with 
regard to his claims of nervousness and a sleep disorder; in 
April 2009, the Veteran clarified that he was seeking service 
connection for a psychiatric disorder manifested by the 
reported symptoms.

The Veteran has submitted additional VA treatment records 
since the issuance of the most recent supplemental SOC.  The 
agency of original jurisdiction has not had the opportunity 
to review these records, nor has the Veteran waived such 
consideration.  However, the records are not germane to the 
issues decided here, and hence appellate adjudication may 
proceed.

The issues of service connection for neurological disability 
of the lower extremities, sarcoma, bladder condition, 
enlarged prostate, diverticulitis, and a psychiatric 
disorder, reopening of a claim of service connection for a 
respiratory disability, and entitlement to TDIU are  
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Service connection for right ear hearing loss was denied 
in an unappealed September 1991 rating decision on the basis 
that no aggravation of a pre-existing disability was shown.  

2.  Evidence received since September 1991 was not previously 
considered by agency decision makers, but is cumulative and 
redundant of evidence already of record, does not address the 
unestablished fact of aggravation, and does not raise the 
reasonable possibility of substantiating the claim.

3.  Left ear hearing loss is manifested as auditory acuity 
level I, and the non-service connected right ear hearing loss 
is also considered to be auditory acuity level I.

4.  A bilateral foot disability was not first manifested 
during active duty service, and the preponderance of the 
competent evidence of record is against a finding that any 
current foot disability is related to military service.

5.  A left shoulder disability was not first manifested 
during active duty service, and the preponderance of the 
competent evidence of record is against a finding that any 
current foot disability is related to military service.

6.  A low back disability was not first manifested during 
active duty service or within the first post-service year, 
and the preponderance of the competent evidence of record is 
against a finding that any current foot disability is related 
to military service.

7.  A neck disability was not first manifested during active 
duty service or within the first post-service year, and the 
preponderance of the competent evidence of record is against 
a finding that any current foot disability is related to 
military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim of service connection 
for right ear hearing loss have not been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.85, Diagnostic Code 
6100 (2009).

3.  The criteria for service connection of a bilateral foot 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3102, 3.303 (2009).

4.  The criteria for service connection of a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3102, 3.303, 3.304 (2009).

5.  The criteria for service connection of a low back 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).

6.  The criteria for service connection of a neck disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

For an increased compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
As with claims of service connection, notice must be provided 
regarding how VA assigns effective dates and disability 
evaluations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, notice regarding the basis of the prior denial 
of service connection for right ear hearing loss and the need 
for new and material is also required.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in August and October 2006.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  Specific notice regarding reopening was also 
given.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has obtained relevant private and VA treatment records 
identified by the Veteran or in the record.  Required and 
necessary VA examinations have been conducted.  The Veteran 
was afforded the opportunity to testify at a hearing before 
the undersigned in April 2009.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  New and Material Evidence, Right Ear Hearing Loss

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Service connection for right ear hearing loss was denied in a 
September 1991 rating decision based on a finding that the 
disability pre-existed service and was not aggravated by 
active duty service.  In reaching that decision, the RO 
considered service treatment records, a pre-service 
audiogram, and July and August 1991 VA examinations.  The 
Veteran alleged at that time that he was exposed to acoustic 
trauma in service from combat noise; he specifically alleged 
an incident in which a self-propelled howitzer fired as he 
was refueling it.

Since September 1991, VA and private treatment records have 
been received, and a VA examination was conducted in 
September 2006.  No private or VA doctor has offered any 
opinion on causation of the right ear hearing loss, or has 
addressed the question of whether pre-existing right ear 
hearing loss was aggravated by service.  The presence of a 
currently worsening right ear hearing loss is shown.  The 
Veteran has reiterated his allegations that noise exposure in 
service, including a firing self-propelled howitzer, 
aggravated his pre-existing right ear hearing loss.

While evidence received since September 1991 is new in the 
sense that it was created after that rating decision, it is 
cumulative and redundant of evidence already of record, does 
not address any unestablished fact relating to service 
connection, and fails to raise any reasonable possibility of 
substantiating the claim.  The September 1991 decision 
acknowledged the presence of a current right ear hearing loss 
and noise exposure in service.  The newly received evidence 
merely reinforces these facts; it does not address whether 
the pre-existing right ear hearing loss was made worse by 
service.  Evidence received since September 1991 cannot 
therefore be considered new or material.  Reopening of the 
previously denied claim of service connection for right ear 
hearing loss is not warranted, and the claim remains denied.

III.  Evaluation of Left Ear Hearing Loss

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).  The provisions of 38 C.F.R. § 4.85 establish 
eleven auditory acuity levels from I to XI; for rating 
purposes, a nonservice connected ear is treated as an 
auditory acuity level of I.  38 C.F.R. § 4.85(f).  The actual 
level of auditory acuity in the nonservice connected ear is 
not considered unless the service connected ear can be 
independently rated at a compensable level.  38 C.F.R. 
§ 3.383.  Tables VI and VII as set forth in § 4.85(h) are 
used to calculate the rating to be assigned.

In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(h).  No doctor 
has stated that use of the speech discrimination scores in 
this case would be inappropriate.

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  

In this case, the veteran underwent a VA audiology 
examination in September 2006, with the following results:  



HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
20
60
65
80
56
92%
I
LEFT
20
60
65
75
55
94%
I

Table VII provides that auditory acuity levels of I and I 
correspond to a 0 percent evaluation.  No higher schedular 
evaluation is assignable under the applicable criteria.

The Veteran argues that the rating criteria are not adequate 
in his case, and assignment of an extraschedular evaluation 
based on the actual impact of the hearing loss disability on 
his daily life is warranted.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  He 
alleges only that it is difficult for him to hear in noisy 
situations, such as in traffic or crowds of people.  These 
situations are considered by the schedule, which evaluates 
based in part on the ability of a Veteran to hear and 
understand speech.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required. 

Entitlement to an increased evaluation for service connected 
left ear hearing loss is not warranted.

IV.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Both sensorineural hearing loss (as an organic disease of the 
nervous system) and degenerative joint disease are listed 
chronic diseases for purposes of presumptive service 
connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is 
one year following separation from service.  38 C.F.R. 
§ 3.307(a)(3).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A.  Bilateral Foot Disability

The Veteran alleges that he was issued ill-fitting or 
defective boots when he enlisted in the Reserves, but he did 
not discover this until he reported for active duty in 1968.  
The tongue or top of the boots were "digging holes" into 
the tops of his feet because the tongue was doubled up and 
twice as thick as it should have been.  He stated at the 
April 2009 hearing that he was treated at sick call for foot 
complaints and issued new boots, and that he currently has 
marks on his feet "the size of dimes."  The alleged injury 
is not related to combat, and hence the Veteran's statements 
are not in and of themselves sufficient to establish the 
incurrence of the injury.  38 C.F.R. § 3.304(d).

A review of service treatment records reveals no complaints 
of or treatment for any foot complaints.  At an August 1969 
examination for separation, no abnormality of the feet was 
noted, and the Veteran made no subjective complaints of 
current or past foot problems.  

Post service treatment records show a diagnosis of 
degenerative changes of the first metatarsophalangeal joint 
of the left foot on x-ray in December 1998, consistent with a 
bunion.  Numerous subsequent record indicate that there is no 
blemish or rash of the skin.  In December 1999, the Veteran 
complained of pain in the ball of the right foot.  A Morton's 
neuroma was diagnosed, and he was told to wear flat shoes 
instead of cowboy boots.

While the Veteran's report of ill-fitting boots in service is 
competent evidence, his current statements are outweighed by 
the absence of corroborating evidence in contemporaneous 
service records.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (Contemporaneous evidence has greater probative value 
than history as reported by the Veteran).  The Board stresses 
that it is not merely the absence of evidence, but the fact 
that the Veteran's reports of in-service treatment are not 
shown, and the separation examination fails to show objective 
or subjective reports of foot problems.  Moreover, almost 30 
years separate the Veteran's service and the first showing of 
any foot problems in medical records.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(Service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for 
many years after service).  Where doctors do identify an 
etiology for a current disability, service is not noted; 
wearing cowboy boots resulted in a left foot disability.

The evidence of record does not support a finding of an 
injury of the feet in service.  Contemporaneous service 
records fail to corroborate the Veteran's current 
allegations, and in fact contradict his statements regarding 
the extent of feet problems in service.  Moreover, post 
service treatment records show no problems of either foot 
until almost three decades after service.  Accordingly, 
service connection for a bilateral foot disability is not 
warranted.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.

B.  Left Shoulder, Low Back, and Neck Disabilities

As the analyses for the left shoulder, low back, and neck 
disabilities are identical, they are discussed together here.

The Veteran alleges that while serving in Vietnam as a driver 
of a supply truck with an artillery unit, he was injured 
while fueling a self-propelled howitzer.  The Veteran states 
that he was almost finished filling the fuel tank of a 155mm 
gun when the Vietcong attacked.  The gun traversed and fired 
before he could get out of the way, and he was thrown off the 
gun track and injured his back, neck and left shoulder.

The alleged injury was incurred in connection with combat 
operations in Vietnam.  Although the Veteran does not hold 
any award or decoration denoting his personal involvement in 
combat, and his specific job was not dedicated to combat, he 
did serve with a forward unit that was actively engaging the 
enemy.  The Veteran would have traveled with the guns of his 
unit, and would be involved in resupply and refueling 
operations.  It is reasonable to conclude that at times, 
these activities would take place under combat conditions.  
The Board therefore concludes that the Veteran engaged in 
combat, and his statements regarding the firing of the 
howitzer are sufficient to establish the occurrence of the 
event he describes.  They are consistent with the facts and 
circumstances of his service.  38 C.F.R. § 3.304(d).

However, even in light of the occurrence of the incident, the 
evidence of record does not establish any in-service injury 
of the back, neck, or left shoulder.  The Veteran's 
description of the severity of the in-service incident has 
varied markedly, and the record reflects the occurrence of 
several post-service incidents doctors associate with current 
complaints.  

Service treatment records reveal no treatment for or 
complaint related to the low back, left shoulder, or neck.  
At separation examination in August 1969, no objective or 
subjective reports of any such injuries or disabilities are 
noted.  

At a July 1991 VA examination, the Veteran first reported the 
occurrence of the in-service incident.  He stated at that 
time that when the gun fired, he was blown off the tank and 
onto the ground.  "He was not injured."

While receiving private treatment from CN Orthopedics in 
September 2003 for left arm problems, the Veteran reported a 
history of neck problems from "rodeoing and also a jeep 
accident which occurred in the 1960's."  

Private VC Hospital records dated in July 2006 indicate that 
the Veteran was being treated for low back pain related to a 
motor vehicle accident in 2005.

In an August 2006 statement, the Veteran reported that the 
recoil of the firing howitzer "threw me about 15 feet 
into...the right side of my 5 ton fuel truck."  

At the April 2009 Board hearing, the Veteran stated that he 
was thrown 15 feet by the gun's firing, and he hit the wheels 
and mudflap of the fuel truck.  He stated that his back, 
neck, and left shoulder "hurt terrible afterwards and for a 
long, long time afterwards."

The evidence of record establishes that although the Veteran 
was likely thrown from a self-propelled howitzer in Vietnam, 
he did not actually injure himself at that time.  Service 
treatment records show no treatment or complaints at the time 
of the incident.  When first reporting the incident to VA 
doctors, the Veteran specifically denied physical injury and 
described a relatively minor fall to the ground.  Only after 
seeking VA and private treatment for orthopedic complaints 
did the Veteran report being "thrown 15 feet" into another 
vehicle.  Moreover, VA and private treatment records describe 
a series of post service incidents which doctors attribute 
current complaints to, such as car accidents or participation 
in rodeos.  The fact that treatment records from 1984 forward 
first show back complaints after 2000, and in 1991 the 
Veteran denied any orthopedic complaints, weighs heavily 
against the claim.

The preponderance of the evidence is against a finding of in-
service injury or a nexus between current low back, neck, or 
left shoulder disabilities and a conceded in-service 
incident.  No examination or medical opinion is required, as 
the absence of contemporaneous evidence of injury in service 
and the contradictions of record would result in pure 
speculation.  Examination is not necessary for an 
adjudication of the claim.  38 C.F.R. § 3.159(c)(4).


ORDER

New and material evidence not having been received, a claim 
of service connection for right ear hearing loss is not 
reopened, and remains denied.

An increased, compensable evaluation for left ear hearing los 
is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.


REMAND

A May 2007 rating decision denied service connection for a 
number of disabilities which were claimed as due to herbicide 
exposure, including a bilateral lower extremity disability, 
sarcoma, bladder condition, enlarged prostate, 
diverticulitis, and a psychiatric disorder.  Entitlement to 
TDIU was also denied.  On the January 2008 VA Form 9, Appeal 
to Board of Veterans' Appeals, perfecting his appeal on those 
issues, the Veteran stated that he wanted a Board hearing, to 
be held at the RO.  

Such hearing was never provided.  The April 2009 Board 
hearing addressed none of these issues.  Because the Board 
may not proceed with an adjudication of the Veteran's claims 
without affording him an opportunity for a Board hearing, a 
remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. 
§ 20.700(a).  Travel Boards are scheduled by the RO.

With regard to the claim of service connection for a 
respiratory disability, the RO addressed the claim as a new 
claim.  However, a review of the record reveals that service 
connection for "breathing problems" and chronic obstructive 
pulmonary disease was denied in a September 1991 decision.  
At that time, the Veteran made substantially the same 
allegations, based on the same record, as those currently on 
appeal.  The current claim is therefore not a new claim, but 
is instead an attempt to reopen a previously denied claim of 
service connection.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The notice sent to the Veteran in connection with his 
respiratory disability claim did not mention new and material 
evidence or the prior denial, and hence was not legally 
sufficient.  Further, the RO did not consider whether the 
claim should be reopened, and proceeded directly to a 
decision on the merits.  A remand is required for the RO to 
provide the correct notice, and to apply the correct standard 
in evaluating the Veteran's claim.  

Moreover, the veteran has identified potentially relevant 
records which VA must undertake to obtain, consistent with 
the duty to assist.  The Veteran alleges that during basic 
training at Ft. Leonard wood, he was hospitalized for several 
days for respiratory problems.  These in-patient clinical 
records may not have been associated with his service 
treatment records, unlike typical outpatient or sick call 
records.  A separate development request for clinical records 
from the base hospital is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice compliant 
with 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a), as well as 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Perform any additional 
development deemed 
necessary.

2.  Make an appropriate request for 
clinical records of treatment for 
pneumonia or other respiratory disability 
from the Ft. Leonard Wood base hospital 
for the period of the Veteran's basic 
training, from January 1968 to at least 
March 1968.

3. The RO should schedule the veteran for 
a Travel Board hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

4.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


